DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Claims 1-7, 14-15, 18, 23-28, 34-35, and 43-45 are pending.

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on January 27, 2022 is acknowledged.  Claims 23-28, 34-35, and 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. 
Applicant’s election without traverse of species A) S. pyogenes Cas9 nuclease; B) T4 bacteriophage UvsX recombinase; C) Cystic fibrosis; and D) HeLa cells in the reply filed on January 27, 2022 is acknowledged.  The search for UvsX led to prior art using Rad51, RecA and site-specific recombinases used in gene editing.  Therefore, it is no longer considered a search burden to also search for those recombinases.  The restriction requirement with respect to election of cell types has been withdrawn.    
Accordingly, claims 1-7, 14-15, 18 and 45 are examined herein.

Claim Objections
Claims 1 and 45 are objected to because of the following informalities:  

Claim 45 recites “. . . into a target cell to treat a disease by altering expression of gene in a target cell . . .”  There needs to be an article before “gene”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-15, 18 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein components (a), (b) and (c) are expressed in said cell so that . . . said nucleic acid molecule encoding a nucleic acid sequence of interest is inserted by homologous recombination . . .”  According to the specification, “’expression’” refers to the process by which a polynucleotide is transcribed from a DNA template (such as into and mRNA or other RNA transcript) and/or the process by which a transcribed mRNA is subsequently translated into peptides, polypeptides, or proteins.” (Page 21).  However, the claim is not limited to RNA being inserted in the genome of cell.  Given that all genomes, except a subset of viral genomes, are DNA-based, it is confusing that the nucleic acid to be inserted into genome by homologous recombination 

Claim 45 depends from claim 23, which also recites that (b) is expressed in the cell so that it can be integrated by homologous recombination.  Claim 45 is unclear for the reasons described above for claim 1.

Claim 1 recites the limitation "said genome" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 15 recites “wherein said expression vectors are one or more viral expression vectors.  Claim 14 from which it depends recites, “wherein components (a), (b) and (c) are located on the same or different expression vectors.”  For claim 15, it is not clear if different (i.e two or three) expression vectors are used, whether they all need to be viral vectors or it one expression vector can be viral and other expression vectors can be non-viral.  

Claim 45 recites “a method comprising introducing the system of claim 23 into a target cell to treat a disease by altering expression of [a or the] gene in a target cell or editing the genome of a target cell.”  It is not clear if the second and third recitations of “target cell” are referring back to the original target cell or if the delivery of the system to one target cell is required to alter expression of a gene or edit the genome of a second or third target cell.  
	Furthermore claim 23 is directed to a “system for altering expression of a gene product and/or gene editing” and recites “a gene encoding said gene product”.  The relationship between “expression of a gene product” in claim 23 and “altering expression of a gene” in claim 45 is not 

Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.


Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Cystic Fibrosis by correcting a CFTR mutation, does not reasonably provide enablement for treating all diseases by introducing into a cell nucleic acids encoding an enzyme that creates double stranded breaks, a nucleic acid to be inserted into the genome, and a recombinase.  The specification does not enable any person skilled use the invention commensurate in scope with these claims. 

The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:

Nature of the Invention and Breadth of Claims
Claim 45 recites “A method comprising introducing the system of claim 23 into a target cell to treat a disease by altering expression of gene in a target cell or editing the genome of a target cell.”  The system of claim 23 requires nucleic acids encoding 1) an enzyme that creates double stranded breaks (DSB) at a specific site in the genome of a cell, 2) a nucleic acid with a sequence of interest to be inserted into the genome of a cell, and 3) a recombinase.   Accordingly, enablement of the claim requires that one of ordinary skill in the art be able to treat the genus of “disease” by introducing nucleic acids encoding a site-specific DSB nuclease, a nucleic acid sequence to be integrated at the site of the DSB, and a recombinase, without undue experimentation.
Claim 45 encompasses a large genus of “disease” which broadly encompasses genetic diseases like cystic fibrosis or sickle cell anemia; cancers, including solid tumor cancers and blood cancers; viral infectious disease like influenza, COVID, or HIV; bacterial infectious diseases like lyme disease or strep throat; eukaryotic infectious disease like malaria; auto-immune diseases like type I diabetes or rheumatoid arthritis; and chronic lifestyle diseases like coronary heart disease or type 

Guidance in the Specification
	The specification provides a list of disease-associated genes, polynucleotides and proteins (pages 44-73).  The specification also provides a list of conditions that are treatable with the invention (pages 73-74), which primarily consists of conditions with a major genetic component.  Finally, the specification provides a working example of delivering to Hela cells (a cell line) nucleic acids encoding a Cas9-sgRNA nuclease targeted to the EMX1 locus, an oligonucleotide with homologous regions to the EMX1 locus, and the recombinase RecA or UvsX, which resulted in 8-34% of chromosomes containing the integrated oligonucleotide. 
The specification does not have an example showing that cells with the targeted integration were capable of treating a disease.   The specification is also silent on whether a cell with an integrated nucleic acid could help treat a chronic lifestyle, bacterial, or non-HIV viral disease.  Accordingly, in light of the specification, it is highly unpredictable whether introducing nucleic acids encoding a site-specific DSB nuclease, a nucleic acid sequence to be integrated at the site of the DSB, and a recombinase into a cell can reliably treat the genus of any disease as claimed.

State of the prior art
	As mentioned above the genus of “disease” broadly encompasses genetic, infectious, auto-immune, and lifestyle diseases.  There is sufficient support in the prior art for using site specific integration of a nucleic acid via HDR to treat diseases that have a clear genetic component.  For example, a mutant allele can be replaced by a normal version in a patient cell using Cas9-mediated cleavage and an HDR donor nucleic acid harboring a wildtype allele, which was demonstrated for 
At the time the invention was filed it was not clear from the prior art how to treat the genus of any disease by introducing into cells a site-specific nuclease, a recombinase, and a nucleic acid to be integrated into the genome.  First, most genetic diseases and their underlying genetic causes are poorly understood.  There are some 7,000 to 8,000 Mendelian conditions known, but researchers have found the specific genetic cause for only half (Snow, Families Isolated By Rare Genetic Conditions Find New Ways To Reach Out. KQED radio. Transcript originally posted online June 5, 2016 [retrieved Oct 28, 2021]).  
Second, some diseases, like autism and schizophrenia, have complex genetic and pathological basis, which had not been deciphered.  In a review published 3 months after the effective filing date of the invention Gandal states, “Hundreds of causal genetic variants with varying effect sizes have been robustly associated with neuropsychiatric disorders, with thousands more likely involved. An essential next step is deciphering the biological impact of these variants.” (Gandal et al., 2016. The road to precision psychiatry: translating genetics into disease mechanisms.  Nature Neuroscience, 19(11), 1397-1407; pg 1397, para 3).
Third, it is not clear how gene editing would treat diseases that do not have a large or any genetic component, like communicative or lifestyle diseases.  There is a lack of examples in the prior art of treating bacterial infection, protist infections, or acute viral infections using gene editing.  There is also a lack of examples in the prior art treating lifestyle disease, like heart disease, obesity, emphysema and type II diabetes with gene editing.  It is unpredictable how a integrating a 
Thus, the state of the art at the time the invention was filed would not enable one skilled in the art to predict how to treat the large and diverse genus of diseases by administering genetically modified cells with a chromosomal deletion.

Experimentation Required
In order to practice the invention, a large amount of highly unpredictable experimentation would be required.  To treat a bacterial or non-HIV viral infection one skilled in the art would need to identify chromosomal regions to modify and determine the appropriate type of cell to modify that could treat the disease.  It is likely that modification of a cell type that could ameliorate symptoms of a respiratory infection would not ameliorate symptoms of a gastrointestinal infection.  Likewise, the mode of introducing the nucleic acids into the cells would differ based on the location of the cells (in vivo, in vitro, or ex vivo) and the organ or system being affected by the pathogen.  
For genetic diseases who pathological basis is complex, like autism and schizophrenia, it would be unpredictable what chromosomal regions to target.  One skilled in the art would need to develop animal models and diagnostic assays first before systematically testing integrating various nucleic acids at various locations in the genome to determine if the integrated nucleic acids improved the disease symptom or prognosis.
For the roughly 3500 Mendelian genetic disorders whose specific cause or pathology is not even known, even more experimentation is required.  Before one skilled in the art could even start creating an animal model or develop assays, they would need to identify the mutations linked to the disorder, determine the effect of the mutation on cell and human physiology, and determine if gene editing by integrating a nucleic acid is a feasible mechanism for treating the disease.

Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyne (Pyne et al., Appl Environ Microbiol. (2015) 81:5103–5114) and evidenced by Addgene (Addgene plasmid ID #42876, retrieved from internet [retrieved Feb 14, 2022) and Jiang (Jiang et al., Nat Biotechnol. (2013), 31(3):233-239).

Regarding claim 1, as described above in section 112(b), the limitation that the nucleic acid to be inserted by homologous recombination (b) must be expressed (i.e. transcribed) in the cell is confusing.  For the purposes of examination, the limitation is interpreted to encompass a sequence in (b) is expressed either before or after the integration of the nucleic acid into the genome.

Regarding claim 1, Pyne teaches a method of editing the dpbA gene (i.e. genome editing) in E. coli (i.e. a cell) (Fig 2).  
Regarding a) Pyne teaches introducing into E.coli the bacterial expression plasmid pCas9 encoding Cas9 and tracrRNAs and the bacterial expression plasmid pCRISPR:dpbA encoding a crRNA targeted to a specific sequence in the dpbA gene (Fig 2A).  Pyne also teaches that Cas9 creates double stranded breaks (page 5103, column 2).  Therefore, Pyne teaches an enzyme that introduces a double stranded break in a specific targeted sequence.  
Regarding b) Pyne teaches introducing a nucleic acid encoding the LacZ gene flanked by regions of the dpbA gene (a nucleic acid molecule encoding a nucleic acid sequence of interest to be inserted into the specific site).  Pyne also teaches the dpbA-LacZ-dpbA construct is recombined (i.e. inserted by homologous recombination) (Fig 2A; page 5106, column 2, paragraph 2).  Pyne teaches that double stranded DNA gene replacement of the dpbA locus by LacZ was screened directly on agar plates containing X-Gal with blue colonies indicating LacZ expression (page 5106, paragraph 1).  Thus, Pyne teaches (b) was expressed in the cell after integration of the nucleic acid into the genome. 
Regarding c) Pyne teaches introducing into E.coli a plasmid encoding the Lambda bacteriophage Exo and Beta proteins (Fig 2A).  Pyne teaches Lambda Beta is a recombinase (page 5103, column 1, paragraph 2).  
Pyne also teaches that the Cas9 system, dpbA-LacZ-dpbA construct, and Beta protein are expressed in E.coli so that the dpbA-LacZ-dpbA was inserted at the targeted dpbA gene site (Fig 2A-C).  Pyne teaches that pCas9 was obtained through Addgene and has ID 42876 (page 5104, column 1, last paragraph).  
Pyne is silent on whether the Cas9 enzyme expressed from pCas9 and dpbA-LacZ-dpbA naturally occur together.  
Nat Biotechnol. 2013.  
Jiang teaches to construct pCas9, essential CRISPR elements were PCR amplified from S. pyogenes genomic DNA (Material and Methods, column 2, paragraph 10).  
Thus the enzyme that introduces double stranded breaks in Cas9 in Pyne is from S. pyogenes.  Since the nucleic acid to be inserted has regions homologous to the E.coli genome, the method taught by Pyne inherently uses an enzyme that introduces double strand breaks and a nucleic acid to be inserted that do not naturally occur together. 

Regarding claim 2, Pyne teaches Beta is a lambda bacteriophage (i.e. viral) recombinase (page 5103, column 1, paragraph 2).

Regarding claim 4, Pyne teaches the Beta recombinase is introduced on plasmid pKD46 (i.e. a nucleic acid vector) (Fig 2A).

Regarding claim 5, Pyne teaches deletion (i.e. altered expression) of 2, 4, 9 and 11 genes in the E.coli genome and replaced with LacZ, which increases in expression indicated by blue colonies (Fig 3A-B).  Pyne teaches that deletion of the genes could theoretically be deleted without causing cell death because the genes are non-essential (page 5109, column 1, paragraph 2). 

Regarding claims 6 and 7, the limitations of a Cas9 nuclease are addressed above in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder (Pinder et al., Nucleic Acids Res (2015), 43(19):9379-9392) in view of Yang (Yang et al., Biochemical Pharmacology (2012) 83: 741-746).  Claim 15 is evidence by Wray (Wray et al., Cancer Res (2008), 68:8, 2699-2707).

Regarding claim 1, Pinder teaches a method of creating a knock-in (i.e. gene editing) (Abstract).  
Regarding a) Pinder teaches transfecting (i.e. introducing) HEK-293A cells with a plasmid encoding the CRISPR components (page 9382, column 1), comprising Cas9 and chimeric gRNAs 
Regarding b) Pinder teaches introducing a plasmid containing a homology repair template containing the sequence for Clover flanked by LMNA sequences (i.e. nucleic acid molecule encoding a nucleic acid sequence of interest to be inserted) (Figures 1 and 2A-B; page 9383, column 2, paragraph 3; page 9384, column 1, paragraph 1).  Pinder also teaches the LMNA-Clover-LMNA was inserted into the genome of HEK293A cells via homology directed repair (HDR) which is mediated by Cas9-induced double stranded breaks (page 9384, column 1, paragraph 2).  Pinder teaches that cells transfected with the LMNA-Clover-LMNA nucleic acid fluoresced green indicating the expression of the nucleic acid in (b) (Figures 1-3).
Pinder further teaches that “DSB can be repaired by homology directed repair (HDR).  To insert or replace a DNA sequence near the break site, a DNA fragment to be used as a template for repair is introduced.”  (Page 9379, column 2, paragraph 3).  Pinder also teaches “One current limitation of Cas9-induced HDR is low efficiency . . . Optimizing the efficiency of HDR would facilitate the rapid generation of cell lines with precisely edited genes” (Page 9380, column 1, paragraph 2).  Pinder also teaches “RAD51 is a nucleofilament-forming protein involved in the search for homology and strand invasion during HR repair” and that the compound RS-1 is a RAD51 agonist that stabilizes the association of RAD51 with DNA (page 9381, last section title; page 9382, paragraph 1).  Pinder also teaches that treating cells with RS-1 increases the efficiency of Cas9-mediated HDR (Figure 2).  Finally, Pinder teaches BRCA1 plays an essential role in HR repair (page 9384, paragraph 1) and that transfecting a plasmid encoding for the overexpression of BRCA1 
Pinder does not teach c) introducing a recombinase into cells.  
However, Yang teaches homologous recombination (HR) is a critical means to repairing double stranded breaks and that Rad51 is an essential component in HR (section 1, paragraph 1).  Yang teaches electroporating (i.e. introducing) HeLa-DRGFP cells with pLXSP-Rad51 (section 2.7), which encodes for the overexpression of Rad51 (section 2.3).  Yang teaches that overexpression of Rad51 increases the rate of homologous recombination after double stranded breaks produced by the Sce-I nuclease (Fig 6B; page 745, paragraph 2).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Pinder by substituting the BRCA1 overexpression construct with the Rad51 overexpression construct taught by Yang because it would have amounted to a simple substitution of one known overexpression construct to increase HR with another by known means to yield predictable results.  Pinder teaches that HEK293 cells are amenable to the transfection of an overexpression plasmid along with the plasmids encoding for the CRISPR components for the purpose of increasing the rate of HR repair.  Furthermore, both Pinder and Yang teach that increasing the activity of Rad51, either by adding an agonist or by overexpression, increases the rate of homologous recombination.  Thus, it would be entirely predictable that introducing the Rad51 overexpression construct would likewise result in an increase in gene insertion.
Regarding Applicant’s elected cell type, HeLa, it would have been obvious to replace the HEK293T cells in Pinder with the HeLa cells of Yang because it would have amounted to a simple substitution of one known human cell line for another by known means to yield predictable results.  Both cell types are capable of homologous recombination, amenable to transfection, and respond to increases in recombinase activity to promote homologous recombination. 

Regarding claim 2, Yang teaches Rad51 is a recombinase in eukaryotic homologous recombination (section 1, paragraph 1).  Yang also teaches HeLa-DRGFP cells (i.e. human mammalian cells) have endogenous Rad51 (Fig 6A, vector lane).  Thus, Yang teaches Rad51 is a mammalian recombinase.

Regarding claim 3, Yang teaches Rad51 as described above for claim 1.

Regarding claim 4, Yang teaches introducing Rad51 via plasmid pLXSP-Rad51 (i.e. a nucleic acid vector) (section 2.3).

Regarding claims 6 and 7, Pinder teaches Cas9 as an enzyme that creates double stranded breaks in a specific sequence as described above for claim 1.

Regarding claim 14, as described above in claim 1, Pinder teaches introducing a first plasmid (i.e. vector) containing the CRISPR components, a second plasmid encoding the LMNA-Clover-LMNA nucleic acid to be inserted, and a third plasmid encoding for the overexpression of BRCA1.  The obviousness of substituting the plasmid encoding for the overexpression of Rad51 as taught by Yang is addressed above for claim 1.

As described above in Section 112(b), it is not clear if claim 15 requires all expression vectors to be viral vectors or if it requires only one expression vector to be a viral expression vector.  For the purposes of examination, claim 15 is interpreted to encompass at least one vector delivering (a), (b) and/or (c) is a viral expression vector.  Regarding claim 15, Yang teaches that pLXSP-Rad51 was reported in Wray et al., Cancer Res, 68(8):2699-707.  Yang is silent on whether 

Regarding claim 18, Pinder teaches the method in HEK293 cells (i.e. eukaryotic cells) as described above for claim 1.


Claims 1-4, 6-7, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder (Pinder et al., Nucleic Acids Res (2015), 43(19):9379-9392) and Yang (Yang et al., Biochemical Pharmacology (2012) 83: 741-746), further in view of Beernink (Beernink and Morrical. TIBS (1999) 24:385-389).  Claim 15 is evidence by Wray (Wray et al., Cancer Res (2008), 68:8, 2699-2707).

Applicants’ election of UvsX as the recombinase is addressed in the following:
The teachings of Pinder, Yang and Wray are addressed above as applied to claims 1-4, 6-7, 14-15 and 18 above.  Neither Pinder, Yang nor Wray teach the recombinase UvsX.
However, Beernink teaches that bacteriophage UvsX is the functional homolog of eukaryotic Rad51 (page 386, column 3, paragraph 3).  Specifically, Beernink teaches that bacteriophage UvsX, eukaryotic Rad51, and bacterial RecA all function in homologous pairing and DNA strand transfer during homologous recombination (Table 1).  
It would have been obvious to one skilled in the art to substitute the Rad51 agonist in Pinder with an expression construct for UvsX.  As noted above, both Pinder and Yang teach increasing the activity of Rad51 increases the rate of homologous recombination.  Since Beernink teaches UvsX is the functional homologue of Rad51, it would have been entirely predictable that .


Claim 5 and 45 is rejected under 35 U.S.C. 103 as being unpatentable over Pinder (Pinder et al., Nucleic Acids Res (2015), 43(19):9379-9392), Yang (Yang et al., Biochemical Pharmacology (2012) 83: 741-746) and Beernink (Beernink and Morrical. TIBS (1999) 24:385-389), as applied to claim 1 above, and further in view of Zhang (US 8,697,359 B1, published April 15, 2014).

Regarding claim 5, the teachings of Pinder, Yang and Beernink are described above as applied to claim 1.  Pinder also teaches altering the expression of LMNA by expressing fluorescently tagged version of the protein (Figure 1C).  Likewise, Yang teaches an increase in expression of GFP in HeLa cells after introducing the nuclease SceI, a repair construct, and Rad51 overexpression construct (Figure 6B).  
Neither Pinder nor Yang teach the expression of two or more gene products is altered.  
However, Zhang teaches genome engineering of multiple targets by multiplexing CRISPR-Cas9 in HEK293FT cells (Fig 4F; column 44, lines 28-32).  Specifically, Zhang teaches expressing Cas9 and two guide RNAs targeting two different genes (Fig 4F, top).  Zhang further teaches creating indels simultaneously in the EMX1 and PVALB1 loci (Fig 4F, bottom).  Zhang teaches that Cas9-induced indels can lead to frame shift mutations (1, +1) or deletion of one or more amino acids (3 or 6) (Fig 2E-F).  Thus, the indels created in Zhang can result in changes in the expression of the wild type gene product.  Zhang also teaches using CRISPR-Cas9 and a nucleic acid to be inserted into the EMX1 locus via homologous recombination in HEK293 cells (Fig 4D).


Regarding claim 45, the teachings of Pinder and Yang regarding the system recited in claim 23 are recited above and applied as for claim 1.  Neither Pinder nor Yang teach treating a disease by using CRISPR-Cas9 together with a nucleic acid to be integrated.
However, Zhang teaches using CRISPR-Cas9 gene-editing technology to target disease-associated genes (column 28, lines 33-37).  Zhang also lists many disease-associated genes that could be targeted using CRISPR-Cas technology (Tables A and B) and lists diseases that could be treated using CRISPR technology (columns 40-43).  Zhang specifically teaches Cystic Fibrosis can be treated using CRISPR-Cas9 gene editing technology (column 30, lines 53-54).
It would have been obvious to use Cas9 and a targeting nucleic acid as described by Pinder with the Rad51 overexpression vector taught by Yang to treat the diseases listed in Zhang because it would have amounted to a combination of known elements by known means to yield predictable results.  Zhang teaches treating many genetic diseases using CRISPR-Cas9 gene-editing technology, while both Pinder and Yang teach increasing Cas9-mediated HDR to insert a nucleic acid by increasing the activity of Rad51.  Thus, it would have been highly predictable that overexpressing Rad51 would improve the efficiency of gene editing in a cell to treat a disease with a known genetic component.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636